J-S36008-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

JERRY PRATT

                      Appellant               No. 1078 WDA 2014


        Appeal from the Judgment of Sentence January 23, 2014
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0000065-2012
                                      CP-02-CR-0005852-2011
                                     CP-02-CR-0005853-2011
                                      CP-02-CR-0010226-2013
                                      CP-02-CR-0014754-2011
                                      CP-02-CR-0014969-2011
                                      CP-02-CR-0015464-2011
                                      CP-02-CR-0015517-2011
                                      CP-02-CR-0016526-2010

______________________________________________________

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

JERRY PRATT

                      Appellant               No. 1970 WDA 2014


        Appeal from the Judgment of Sentence January 23, 2014
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0000065-2012
                                      CP-02-CR-0005852-2011
                                      CP-02-CR-0005853-2011
                                      CP-02-CR-0014754-2011
                                      CP-02-CR-0014969-2011
                                      CP-02-CR-0015464-2011
J-S36008-15


                                               CP-02-CR-0015517-2011
                                               CP-02-CR-0016526-2010

BEFORE: PANELLA, J., JENKINS, J., and STRASSBURGER, J.*

MEMORANDUM BY PANELLA, J.                                    FILED JULY 8, 2015

       Appellant, Jerry Pratt, seeks review of the judgment of sentence

entered by the Allegheny County Court of Common Pleas after his conviction

for theft of services and identity theft, and the re-sentences imposed after

the consequent revocation of probation on eight prior convictions.            We

affirm.

       Pratt was charged with one count each of identity theft and theft of

services in connection with his use of the false name “Dallas Shocky,” a false

social security number, and a false date of birth, in order to obtain services

from the University of Pittsburgh Medical Center (“UPMC”) in November

2012. He entered an open guilty plea, and waived a pre-sentence report.

He was subsequently sentenced within the standard guideline range to a

term of 9 to 18 months’ incarceration for theft of services. No penalty was

imposed for the identity theft conviction.

       Because of those convictions, the trial court revoked Pratt’s terms of

probation he had been serving on eight other convictions.1             He was re-

____________________________________________


*Retired Senior Judge assigned to the Superior Court.
1
 Pratt had previously pled guilty to numerous fraud offenses in connection
with the unauthorized use of several people’s credit cards during 2010 and
2011. See Commonwealth’s Brief. In connection with two of those prior
(Footnote Continued Next Page)


                                           -2-
J-S36008-15



sentenced to consecutive terms of 8 to 16 months’ incarceration on each of

seven of the eight prior convictions. Combined with his sentence for theft of

services, Pratt received an aggregate sentence of 65 months’ to 130 months’

imprisonment.      After the denial of his post-sentence motion, Pratt filed

timely notices of appeal with this Court.2              We granted Pratt’s subsequent

motion to consolidate the appeals.

      Pratt challenges the discretionary aspects of his sentence. He avers

that the “trial court abused its discretion in sentencing Mr. Pratt in the

aggregate to 65 to 130 months[’] incarceration following his probation

violation hearing on January 23, 2014, by not adequately considering Mr.

Pratt’s nature, characteristics or rehabilitative needs, as well as constructing

an   excessive   sentence        by   running     all   nine   sentences   in   this   case

consecutively.” Appellant’s Brief at 42.

      The sentencing court has broad discretion in sentencing a defendant,

and appellate courts apply a deferential standard of review in determining

whether the lower court abused its discretion.                 See Commonwealth v.
                       _______________________
(Footnote Continued)

crimes, he had used the false name “Dallas Shocky.” See Commonwealth
Brief, quoting the notes of testimony from prior plea proceedings.
2
  Pratt’s right to appeal the eight probation violation cases was granted nunc
pro tunc after he filed a petition pursuant to the Post Conviction Relief Act.
The appeal of those eight cases is docketed at 1970 WDA 2014. The appeal
of the judgment of sentence entered after his guilty plea is docketed at 1078
WDA 2014.




                                            -3-
J-S36008-15


Pasture, 107 A.3d 21, 27 (Pa. 2014). Appellate review of the discretionary

aspects of a sentence will be granted only if this Court determines that the

appellant has presented a substantial question that the sentence was not

appropriate under the sentencing code. See Commonwealth v. Dodge, 77

A.3d 1263, 1268 (Pa. Super. 2013), appeal denied, 91 A.3d 161 (Pa. 2014).

A defendant must present in his appellate brief “a separate statement

specifying where the sentence falls in the sentencing guidelines, what

provision of the sentencing code has been violated, what fundamental norm

the sentence violates, and the manner in which it violates the norm.” Id. at

1269 (citing Commonwealth v. Naranjo, 53 A.3d 66, 72 (Pa. Super.

2012)).    “The imposition of consecutive rather than concurrent sentences

may raise a substantial question in only the most extreme circumstances,

such as where the aggregate sentence is unduly harsh, considering the

nature of the crimes and the length of imprisonment.” Commonwealth v.

Moury, 992 A.2d 162, 171-72 (Pa. Super. 2010).

     The    sentencing   court   stated   the   following   after   imposing   its

consecutive terms of incarceration:

     So the aggregate sentence from my calculation, the total is 65 to
     130 months. [The] [c]ourt believes that at this juncture the
     protection of society demands such a sentence, Mr. Pratt having
     refused to conform his conduct to the dictates of society and
     representations he made to this [c]ourt and the impact of the
     crimes on various victims here, each sentence consecutive in
     light of separate offenses as to separate victims.

Notes of Testimony-Sentencing, 1/23/14, at 14.


                                      -4-
J-S36008-15


       Pratt avers that the “criminal conduct for the offense which violated

Mr. Pratt[‘s probation] … did not call for such an excessive sentence.”

Appellant’s Brief at 38-39. He further avers that the trial court abused its

discretion “by not adequately considering Mr. Pratt’s nature, characteristics

or rehabilitative needs.” Id. at 42. In support, he repeats the reason he

gave a false name, social security number, and date of birth at the hospital.

       The offense that resulted in the revocation of Pratt’s parole is not at

issue here.     His complaint pertains only to the consecutive re-sentences

imposed for the offenses he had committed for which he had been serving

probation.      However, Pratt does not inform us what crimes he had

committed for which he had been serving probation, what sentences had

been originally imposed for his eight prior crimes, or where in the guideline

ranges any of his re-sentences fall.           We are, thus, unable to determine

whether Pratt’s new sentence is “an extreme circumstance, such as where

the aggregate sentence is unduly harsh, considering the nature of the crimes

and the length of imprisonment.” Moury, supra. As a result, we conclude

Pratt has not raised a substantial question that merits further review.3

____________________________________________


3
  Pratt does acknowledge that the trial court stated on the record “that it
took into account all statements made on behalf of Mr. Pratt, the victim
impact statements, and ‘his rehabilitative needs, potential, the impact of
the crime on the victims and the protection of society[.]’” Appellant’s Brief
at 44. He does not acknowledge that his own attorney acknowledged on the
record that the sentencing judge was “well aware of” Pratt’s background.
Notes of Testimony – Plea, 1/15/14, at 8. We note that “following
(Footnote Continued Next Page)


                                           -5-
J-S36008-15


        Judgment of sentence affirmed at 1078 WDA 2014 and 1970 WDA

2014.

        Judge Strassburger joins the memorandum.

        Judge Jenkins concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2015




                       _______________________
(Footnote Continued)

revocation, a sentencing court need not undertake a lengthy discourse for its
reasons for imposing a sentence.… Simply put, since the defendant has
previously appeared before the sentencing court, the stated reasons for a
revocation sentence need not be as elaborate as that which is required at
initial sentencing.” Commonwealth v. Pasture, 107 A.3d 21, 28 (Pa.
2014).



                                            -6-